                                                     1 VERNON A. NELSON, JR., ESQ.
                                                       Nevada Bar No.: 6434
                                                     2 THE LAW OFFICE OF VERNON NELSON
                                                       6787 W. Tropicana Ave., Suite 103
                                                     3 Las Vegas, NV 89103
                                                       Telephone: 702-476-2500
                                                     4 Facsimile: 702-476-2788
                                                       E-mail : vnelson@nelsonlawfirmlv.com
                                                     5 Attorney for Plaintiff Matthew Nelson

                                                     6
                                                                                    UNITED STATES DISTRICT COURT
                                                     7
                                                                                             STATE OF NEVADA
                                                     8
                                                         MATTHEW NELSON,                                 CASE NO.: 2:19-cv-01755-GMN-NJK
                                                     9
                                                                              Plaintiff,
                                                    10 v.

                                                    11 AD ASTRA RECOVERY SERVICES, INC.,                 STIPULATION AND ORDER TO
THE LAW OFFICE OF VERNON NELSON




                                                       EXPERIAN INFORMATION SERVICES,                    DISMISS AD ASTRA RECOVERY
                                                    12 INC., TRANSUNION, LLC, and EQUIFAX,               SERVICES, INC. WITH PREJUDICE
                                                       INC.,
                                                    13
                                  ATTORNEY AT LAW




                                                                       Defendants.
                                                    14

                                                    15         This Stipulation and Order to Dismiss the above entitled action with prejudice is made and
                                                    16 entered into by and between Plaintiff, MATTHEW NELSON and Defendant AD ASTRA

                                                    17 RECOVERY SERVICES, INC., by and through their respective undersigned counsel of record.

                                                    18         IT IS HEREBY STIPULATED between the parties to the above-entitled action, through their
                                                    19 respective counsel of record, that the action be dismissed with prejudice as to Defendant AD ASTRA

                                                    20 RECOVERY SERVICES, INC., with each party to bear their own costs and fees.

                                                    21 . . .

                                                    22 . . .

                                                    23 . . .

                                                    24 . . .

                                                    25 . . .

                                                    26

                                                    27

                                                    28
 1         IT IS SO STIPULATED.

 2 DATED this 31st day of January, 2020.

 3                                           THE LAW OFFICE OF VERNON NELSON

 4                                            /s/ Vernon A. Nelson
                                             VERNON A. NELSON, JR., ESQ.
 5
                                             Nevada Bar No. 6434
 6                                           6787 W. Tropicana Ave., Suite 103
                                             Las Vegas, NV 89103
 7                                           Attorney for Plaintiff Matthew Nelson

 8
     DATED this 31st day of January. 2020.
 9
                                             SPENCER FANE, LLP
10

11                                            /s/ Mary E. Bacon
                                             MARY E. BACON, ESQ.
12                                           Nevada Bar No.: 012686
                                             300 S. Fourth Street, Suite 950
13                                           Las Vegas, NV 89101
                                             Tel: 702-408-3411
14                                           Fax: 702-408-3401
                                             Email: mbacon@spencerfane.com
15                                           Attorneys for Defendant
                                             Ad Astra Recovery Services, Inc.
16
     Respectfully Submitted:
17
     THE LAW OFFICE OF VERNON NELSON
18

19   /s/ Vernon A. Nelson, Esq.

20   VERNON A. NELSON, JR., ESQ.
     Nevada Bar No. 6434                     IT IS SO ORDERED.
21   6787 W. Tropicana Ave., Suite 103
     Las Vegas, NV 89103                     IT IS FURTHER ORDERED that Defendant Ad Astra
     Attorney for Plaintiff Matthew Nelson   Recovery Services, Inc.'s Motion to Dismiss, (ECF No.
22                                           24), is DISMISSED as moot.
                                                                  February
23                                           Dated this _____
                                                          3 day of January, 2020.
24

25                                           _________________________________
                                             Gloria M. Navarro, District Judge
26                                           UNITED STATES DISTRICT COURT
27

28

                                                 2
